IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT


                                    No. 17-10943


THE INCLUSIVE COMMUNITIES PROJECT, INCORPORATED,

            Plaintiff - Appellant

v.

LINCOLN PROPERTY COMPANY; LEGACY MULTIFAMILY NORTH III,
L.L.C.; CPF PC RIVERWALK, L.L.C.; HLI WHITE ROCK, L.L.C.; BRICK
ROW APARTMENTS, L.L.C.,

            Defendants - Appellees



                Appeal from the United States District Court
                     for the Northern District of Texas


               ON PETITION FOR REHEARING EN BANC
                (Opinion 04/09/2019, 5 Cir., 920 F.3d 890)

Before DAVIS, JONES, and ENGELHARDT, Circuit Judges.

PER CURIAM:

( )   Treating the Petition for Rehearing En Banc as a Petition for Panel
      Rehearing, the Petition for Panel Rehearing is DENIED. No member of
      the panel nor judge in regular active service of the court having
      requested that the court be polled on Rehearing En Banc (FED. R. APP.
      P. and 5TH CIR. R. 35), the Petition for Rehearing En Banc is DENIED.

( / Treating the Petition for Rehearing En Banc as a Petition for Panel
    Rehearing, the Petition for Panel Rehearing is DENIED. The court